DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is in response to the amendment filed on 07/06/2022.  
Claims 1-24 are presented for further examination. 
Response to Arguments
Applicant’s remarks in pages 8-9 concerning Office Action refers to entire paragraphs of the references without offering a mapping the citation to each and every element of the claims. Particularly, Applicant argues that paragraphs [0068], [0101], and [0103]-[0104] of Durham teach "a request specifying an opcode and a memory encryption key identification" but does not map the citations to each and every quoted element. 
The examiner respectfully disagrees.
The Office Action does not cite “entire paragraphs” of [0068], [0101], and [0103]-[0104] of Durham. Instead the Office Action cites only particular sentences of the paragraphs that teaches "a request specifying an opcode and a memory encryption key identification".
For example, instead of entire paragraphs of [0103]-[0104], only following sentences are cited to show the evidence of teaching:
[0103], The memory encryption engine 415 may include an integrity check value calculator to set the key domain selector {encryption key identification} of a cache line with a valid integrity value to designate the cache line as a currently valid address alias; 
[0104], a data retriever and/or alias manager may retrieve and compare with a request (e.g., request for data identified by a corresponding data line physical address) to ensure that a particular access control policy matches. In the event the alias bits compare with the request fails (e.g., no match results), the memory encryption engine 415 and/or alias manager may report (e.g., raise an alert) the no match condition as one or more of an error or a fault.
Durham teaches that the requests specify alias bits (e.g., a key domain selector, and/or valid integrity value), the alias bits correspond to Applicant’s {memory encryption key identification}, because based on the alias bits comparison, the memory encryption engine 415 determines whether the requests succeed or fail.
Similarly, only pertinent sentences in [0103]-[0104] of Durham, instead of entire paragraphs, are cited that teach limitations of each dependent claim, as presented in the Office Action.  
Regarding Applicant’s remarks in pages 9-10 concerns that the combination of Wu, Guthrie and Durham does not teach “a cache flush instruction specifying the opcode and the memory encryption key identification of the request” recited in claims 2, 3 and 4.
The examiner respectfully disagrees and submits that as presented in the Office Action, the combination, Wu teaches a cache flush instruction: 
Wu, [0023], a request from an application that specifies a virtual address range for cache flushing is first translated to a physical address range. The processor 112 on which the application runs then sends a cache flushing request to a CM engine 148 specifying the physical address range;
Guthrie teaches instruction specifying opcode: 
Guthrie, [0020], hpc_read command may take the following form: HPC Read AD Ln, Nn, Rn, G, Vg, such as hpc_read ‘010 1111’ ‘s000 0000’ {opcode}; [0028], Each processor core 102 includes at least an instruction sequencing unit (ISU) 104 for fetching and ordering instructions for execution and one or more execution units 106 for executing instructions;
Durham teaches instruction specifying memory encryption key identification 
Durham, [0103]-[0104], The memory encryption engine 415 may include a slot value interpreter to read an integrity line slot value stored in the integrity line slot and a comparator (e.g., integrity verifier 444) to confirm a match between the integrity line slot value and the key domain selector of the data physical memory address for the decrypted data (e.g., data line)… a data retriever and/or alias manager may retrieve and compare with a request (e.g., request for data identified by a corresponding data line physical address) to ensure that a particular access control policy matches. In the event the alias bits compare with the request fails (e.g., no match results), the memory encryption engine 415 and/or alias manager may report (e.g., raise an alert) the no match condition as one or more of an error or a fault.

Applicant’s remarks in page 9 concerning
the ambiguous allegation of "improve Wu and Guthrie's cache flush request specifying a range of cache lines Durham's cache request specifying a memory encryption key identification." (e.g., on page 8 of the Office action) does not make a prima facie case of obviousness for the claims. If the Office maintains the rejections of the claims, the Applicant requests the Examiner include an explicit analysis for any alleged obviousness (e.g., identifying any exemplary rationale used from MPEP §2143).
The examiner respectfully disagrees.
The Office Action particularly point out the motivation of combining Wu and Guthrie’s cache flush request specifying a range of cache lines to with Durham’s cache request specifying a memory encryption key identification is for the benefits of protecting memory range to prevent the replay of ICV values by malicious software (Durham, [0201], the memory encryption engine (TMEi) 1515 may prevent software from reading ICV values from this protected memory range to prevent the replay of ICV values by malicious software).
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Interpretation - 35 USC§ 112
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.          
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function.
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 16-20 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation:
Claims
Means for identified
Identified in Specifications or figures 
16-20 
means for receiving a first plurality of hash …
means for configuring…
means for receiving…
means for executing…
means for communicating…
Figs. 1 and 2 


  
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-19, 21 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al. (US 2018/0143903; hereinafter referred as Wu) in view of Guthrie et al. (US 2019/0042428; hereinafter Guthrie), further in view of Durham et al. (US 2018/0046823; hereinafter Durham).
Regarding independent claim 1, Wu teaches a system (Fig. 1) comprising:
a plurality of interconnected sockets (Fig. 1, Cluster 110; [0007], The system comprises: a plurality of clusters, each cluster includes a plurality of processors and a plurality of caches; a memory coupled to the clusters via a cache coherence interconnect; [0017],  the “multi-processor computing system” as described herein is a “multi-core processor system.” In one embodiment, each processor may contain one or more cores. In an alternative embodiment, each processor may be equivalent to a core; [0020], The computing system 100 includes one or more clusters 110, and each cluster 110 further includes one or more processors 112. Each cluster 110 has access to a system memory 130 via a cache coherence interconnect (CCI) 140 and a memory controller 150;
Upon the broadest reasonable interpretation, a plurality of clusters 110 correspond to Applicant’s a plurality of interconnected sockets.
Not relied upon, Agarwal et al. (US 2017/0269959) is cited to show state of the art as following: [0019], As shown in FIG. 1, system 100 may be a server computer including a plurality of sockets 110 0-110 3 ... each socket may be implemented as a multicore processor. Such multicore processor may include a desired number of cores, e.g., 4, 8, 16 or more cores) 
each including a cache flush engine, CFE (Fig. 1, 148b CM Engine; [0025], engine 148b may be within a cluster 110; [0019] a cache maintenance hardware engine (also referred to as a cache maintenance (CM) engine) for efficiently flushing cache contents into a system memory), a core (Fig. 1, Processor 112), and 
an associated cache hierarchy comprising a plurality of caches (Fig. 1, L1 Cache 115, L2 Cache 116), one of the CFEs designated as a primary CFE in a primary socket ([0025], the CM engine 146a may be a cache coherent interface master represented by a dotted box labeled 148a… engine 148b may be within a cluster 110); and the primary CFE to:
receive a request specifying an and  ([0019], a processor or an application running on a processor determines to flush cache contents, the processor sends a request to the CM engine…The processor's request may indicate a range of physical addresses to be flushed from the caches);
Although Wu teach the cache flush request specifying a request indicating a range, Wu does not explicitly teach specifying an opcode and a memory encryption key identification.
In an analogous art of cache coherence, Guthrie teaches a cache request specifying an opcode ([0020], hpc_read command may take the following form: HPC Read AD Ln, Nn, Rn, G, Vg, such as hpc_read ‘010 1111’ ‘s000 0000’ {opcode})
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention was made, with the teachings of Wu and Guthrie before them, to improve Wu’s receiving a cache flush request specifying a range with Guthrie’s cache request specifying an opcode and address because the cache flush request is ultimately executed by a machine (e.g., processor), thus the request needs to specify operation code/instruction machine code to be executed by processors. Thus, the combination of Wu and Guthrie teaches receive a request specifying an opcode and a range, the opcode calling for a cache flush.
Wu and Guthrie do not explicitly teach a memory encryption key identification.
In an analogous art of cache memory, Durham teaches a request specifying an opcode and a memory encryption key identification (
[0068], when data are read into a cache line, the data are compressed to provide space for integrity check values and/or the key domain identifier/selector (i.e., the unused address bits are embedded into the cache line). The key domain identifier/selector {encryption key identification} may also be included in the compressed data when writing to memory;
[0101], The memory encryption engine 415 may include a cache line monitor to identify a cache line corresponding to a freed address alias from multiple address aliases, and flush the identified cache line; 
[0103], The memory encryption engine 415 may include an integrity check value calculator to set the key domain selector {encryption key identification} of a cache line with a valid integrity value to designate the cache line as a currently valid address alias; 
[0104], a data retriever and/or alias manager may retrieve and compare with a request (e.g., request for data identified by a corresponding data line physical address) to ensure that a particular access control policy matches. In the event the alias bits compare with the request fails (e.g., no match results), the memory encryption engine 415 and/or alias manager may report (e.g., raise an alert) the no match condition as one or more of an error or a fault.
Durham teaches that the requests specifying alias bits (e.g., a key domain selector, and/or valid integrity value), the alias bits correspond to Applicant’s {memory encryption key identification}, because based on the alias bits comparison, the memory encryption engine 415 determines whether the requests succeed or fail).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention was made, with the teachings of Durham, Wu and Guthrie before them, to combine Wu and Guthrie’s cache flush request specifying a range of cache lines with Durham’s cache request specifying a memory encryption key identification because based on the alias bits {memory encryption key identification} comparison, the memory encryption engine 415 determines whether the requests are permitted. 
The motivation of doing so would be for the benefits of protecting memory range from malicious request to prevent the replay of ICV values by malicious software (Durham, [0201], the memory encryption engine (TMEi) 1515 may prevent software from reading ICV values from this protected memory range to prevent the replay of ICV values by malicious software).
The combination of Wu, Guthrie and Durham further teaches execute the request to cause writeback (Wu, [0005], a cache line may be written back to the system memory in response to cache flushing commands) and, if indicated by the request, invalidation of modified cache lines in the primary socket associated with the memory encryption key identification (
Wu, [0018], The cache data entries after being written back to the system memory may be marked invalidated; [0027]-[0028], the CM engine 148 receiving a cache flushing request from a processor specifying a physical address range. The CM engine 148 steps through the physical address range to generate cache flushing commands… a processor may request to flush a physical address range, but some of the physical addresses in the range may not be in any cache; Upon the broadest reasonable interpretation, when CM Engine 148b generating cache flushing commands is located within a cluster, the CM Engine 148b generating cache flushing commands is in the primary cluster {primary socket}; when physical addresses falling within the range is in the cache within the same primary socket, the flushing command invalid the modified cache lines without sending the request to other sockets to avoid a waste of time and system resource;
Durham, [0103]-[0104], The memory encryption engine 415 may include a slot value interpreter to read an integrity line slot value stored in the integrity line slot and a comparator (e.g., integrity verifier 444) to confirm a match between the integrity line slot value and the key domain selector of the data physical memory address for the decrypted data (e.g., data line)… a data retriever and/or alias manager may retrieve and compare with a request (e.g., request for data identified by a corresponding data line physical address) to ensure that a particular access control policy matches); and 
in response to the request, communicate a corresponding request to any other,  to cause writeback and, if indicated by the corresponding request, invalidation of modified cache lines in  ([0027], CM engine 148 generates and broadcasts a cache flush command that specifies the physical address PA to all clusters; Fig. 1, multiple clusters 110 that are identical to each-other; [0025], a CM engine 148b may be within a cluster 110; [0018], The cache data entries after being written back to the system memory may be marked invalidated; Upon the broadest reasonable interpretation, the clusters receiving cache flush commands from primary cluster correspond to secondary clusters {secondary socket};
Guthrie, [0021], the master issuing the command is located (primary node) and the boundaries of a node which is specified as the home node of the address specified by the command (target node) {secondary socket};
Durham, [0103]-[0104], The memory encryption engine 415 may include a slot value interpreter to read an integrity line slot value stored in the integrity line slot and a comparator (e.g., integrity verifier 444) to confirm a match between the integrity line slot value and the key domain selector of the data physical memory address for the decrypted data (e.g., data line)… a data retriever and/or alias manager may retrieve and compare with a request (e.g., request for data identified by a corresponding data line physical address) to ensure that a particular access control policy matches).
Regarding independent claim 8, Wu teaches a method to be performed in a system comprising a plurality of interconnected sockets each including a cache flush engine (CFE), a core, and an associated cache hierarchy comprising a plurality of caches (Fig. 1, [0007], [0017], [0020]), one of the CFEs designated as a primary CFE in a primary socket, and is to: … (Claim recites substantially the same limitations as in claim 1, and is therefore rejected for the same reasons set forth in the analysis of claim 1).
Regarding independent claim 16, Wu teaches a cache flush engine (CFE) disposed in one of a plurality of interconnected sockets each including a CFE, a core, and an associated cache hierarchy (Fig. 1, [0007], [0017], [0020]), the CFE comprising …method to be performed in a system comprising a plurality of interconnected sockets each including a cache flush engine (CFE), a core, and an associated cache hierarchy comprising a plurality of caches (Fig. 1, [0007], [0017], [0020]), one of the CFEs designated as a primary CFE in a primary socket, and is to: … (Claim recites substantially the same limitations as in claim 1, and is therefore rejected for the same reasons set forth in the analysis of claim 1).
Regarding claim(s) 2, 9 and 17, In view of Guthrie and Durham, Wu further teaches wherein the primary CFE receives the request from a core in the primary socket ([0027]-[0028], the CM engine 148 receiving a cache flushing request from a processor specifying a physical address range. The CM engine 148 steps through the physical address range to generate cache flushing commands;
Upon the broadest reasonable interpretation, when CM Engine 148b generate cache flushing commands is located within a cluster, the CM Engine 148b generating cache flushing commands is in the primary cluster {primary socket}), 
the core having fetched and decoded a cache flush instruction specifying the opcode and the memory encryption key identification of the request (
Wu teaches a cache flush instruction: 
Wu, [0023], a request from an application that specifies a virtual address range for cache flushing is first translated to a physical address range. The processor 112 on which the application runs then sends a cache flushing request to a CM engine 148 specifying the physical address range;
Guthrie teaches instruction specifying opcode: 
Guthrie, [0020], hpc_read command may take the following form: HPC Read AD Ln, Nn, Rn, G, Vg, such as hpc_read ‘010 1111’ ‘s000 0000’ {opcode}; [0028], Each processor core 102 includes at least an instruction sequencing unit (ISU) 104 for fetching and ordering instructions for execution and one or more execution units 106 for executing instructions;
Durham teaches instruction specifying memory encryption key identification 
Durham, [0103]-[0104], The memory encryption engine 415 may include a slot value interpreter to read an integrity line slot value stored in the integrity line slot and a comparator (e.g., integrity verifier 444) to confirm a match between the integrity line slot value and the key domain selector of the data physical memory address for the decrypted data (e.g., data line)… a data retriever and/or alias manager may retrieve and compare with a request (e.g., request for data identified by a corresponding data line physical address) to ensure that a particular access control policy matches. In the event the alias bits compare with the request fails (e.g., no match results), the memory encryption engine 415 and/or alias manager may report (e.g., raise an alert) the no match condition as one or more of an error or a fault;
Durham teaches that the requests specify alias bits (e.g., a key domain selector, and/or valid integrity value), the alias bits correspond to Applicant’s {memory encryption key identification}, because based on the alias bits comparison, the memory encryption engine 415 determines whether the requests succeed or fail).
Regarding claim(s) 3, 10 and 18, In view of Guthrie and Durham, Wu further teaches wherein the primary CFE receives the request from a core in the primary socket, the core responding to a cache flush instruction having been programmed by software into a control register (Wu, [0019], a processor or an application running on a processor; [0023], a request from an application that specifies a virtual address range for cache flushing; Upon the broadest reasonable interpretation, software application running on a processor use control register for storing and executing operations;
Guthrie, [0031], configuration register 123 including a plurality of mode bits utilized to configure processing unit 100. …a third set of one or more mode bits that determines a programmable duration of a protection window extension), the cache flush instruction specifying the opcode and the memory encryption key identification of the request (Wu, [0019], a processor or an application running on a processor determines to flush cache contents, the processor sends a request {opcode calling for a cache flush} to the CM engine…The processor's request may indicate a range of physical addresses to be flushed from the caches; 
Durham, [0103]-[0104], The memory encryption engine 415 may include a slot value interpreter to read an integrity line slot value stored in the integrity line slot and a comparator (e.g., integrity verifier 444) to confirm a match between the integrity line slot value and the key domain selector of the data physical memory address for the decrypted data (e.g., data line)… a data retriever and/or alias manager may retrieve and compare with a request (e.g., request for data identified by a corresponding data line physical address) to ensure that a particular access control policy matches. In the event the alias bits compare with the request fails (e.g., no match results), the memory encryption engine 415 and/or alias manager may report (e.g., raise an alert) the no match condition as one or more of an error or a fault;
Durham teaches that the requests specify alias bits (e.g., a key domain selector, and/or valid integrity value), the alias bits correspond to Applicant’s {memory encryption key identification}, because based on the alias bits comparison, the memory encryption engine 415 determines whether the requests succeed or fail).
Regarding claim(s) 4, 11 and 19, the combination of Wu, Guthrie and Durham further teaches wherein the primary CFE receives the request from a shared work queue (SWQ) in the primary socket, the shared work queue having been programmed with a cache flush instruction through a SWQ interface (Wu, [0019], a processor or an application running on a processor; [0023], a request from an application that specifies a virtual address range for cache flushing; Upon the broadest reasonable interpretation, software application running on a processor use control register for storing and executing operations;
Guthrie, [0031], configuration register 123 including a plurality of mode bits utilized to configure processing unit 100. …a third set of one or more mode bits that determines a programmable duration of a protection window extension; [0070], The output of snoop multiplexer 920 drives a snoop bus 922 to which tag FIFO queues 924, the snoopers 304 (e.g., snoopers 116 of L2 cache 110 and snoopers 126 of IMC 124) of the processing unit 100, and the outbound A and B links are coupled. Snoopers 304 are further coupled to and supported by local hub (LH) partial response FIFO queues 930 and node master/remote hub (NM/RH) partial response FIFO queue 940), the cache flush instruction specifying the opcode and the memory encryption key identification of the request (Wu, [0023], a request from an application that specifies a virtual address range for cache flushing is first translated to a physical address range. The processor 112 on which the application runs then sends a cache flushing request to a CM engine 148 specifying the physical address range;
Guthrie, [0028], Each processor core 102 includes at least an instruction sequencing unit (ISU) 104 for fetching and ordering instructions for execution and one or more execution units 106 for executing instructions;
Durham, [0103]-[0104], The memory encryption engine 415 may include a slot value interpreter to read an integrity line slot value stored in the integrity line slot and a comparator (e.g., integrity verifier 444) to confirm a match between the integrity line slot value and the key domain selector of the data physical memory address for the decrypted data (e.g., data line)… a data retriever and/or alias manager may retrieve and compare with a request (e.g., request for data identified by a corresponding data line physical address) to ensure that a particular access control policy matches. In the event the alias bits compare with the request fails (e.g., no match results), the memory encryption engine 415 and/or alias manager may report (e.g., raise an alert) the no match condition as one or more of an error or a fault;
Durham teaches that the requests specify alias bits (e.g., a key domain selector, and/or valid integrity value), the alias bits correspond to Applicant’s {memory encryption key identification}, because based on the alias bits comparison, the memory encryption engine 415 determines whether the requests succeed or fail).
Regarding claim(s) 12, in view of Guthrie and Durham, Wu further teaches wherein the request specifies, using either the opcode or the range, whether to invalidate cache lines after they are written back to a memory ([0018|, cache data entries after being written back to the system memory may be marked invalidated; [0019], a processor or an application running on a processor determines to flush cache contents, the processor sends a request to the CM engine…The processor's request may indicate a range of physical addresses to be flushed from the caches).
Regarding claim(s) 5 and 13, the combination of Wu, Guthrie and Durham further teaches wherein each of the sockets is coupled to a persistent memory, and wherein the plurality of caches comprises coherent caches and memory-side caches, the memory-side caches to cache data stored in the persistent memory (Wu, [0018], “cache flushing” herein refers to writing dirty (i.e., modified) cache data entries to the system memory. The “system memory” herein is equivalent to the main memory, such as the dynamic random access memory (DRAM) or other volatile or non-volatile memory {persistent memory} devices; [0003], multi-level caches are accessed by checking the fastest, level-1 (L1) cache first; if there is a miss in L1, then the next fastest level-2 (L2) cache is checked, and so on, before the off-chip system memory is accessed; [0004], Data coherency between the cache and system memory can be achieved by flushing (i.e., writing back) the cache content into the system memory; [0020], all of the clusters 110 communicate with the CCI 140 using a protocol that supports system wide coherency; [0022], more than two levels of cache (e.g., L3 cache) {memory-side caches};
Guthrie, [0037], snoopers 116 of L2 (or lower level) cache {memory side cache} or snoopers 126 of an IMC 124, may include one or more base address registers (BARs) 1402 identifying one or more regions of the real address space containing real addresses for which snooping device 1400 is responsible. Snooping device 1400 may optionally further include hash logic 1404 that performs a hash function on real addresses falling within the region(s) of real address space identified by BAR 1902 to further qualify whether or not the snooping device 1400 is responsible for the addresses. Finally, snooping device 1400 includes a number of snoopers 1406 a-1406 m that access resource 1410 (e.g., L2 cache array and directory 114 or system memory 132) in response to snooped requests specifying request addresses qualified by BAR 1402 and hash logic 1404). 
Regarding claim(s) 6 and 14, the combination of Wu, Guthrie and Durham further teaches wherein the request specifies, using either the opcode or the memory encryption key identification, whether cache lines to be flushed are in a coherent cache or in a memory-side cache (Guthrie, [0037], snoopers 116 of L2 (or lower level) cache {memory side cache} or snoopers 126 of an IMC 124, may include one or more base address registers (BARs) 1402 identifying one or more regions of the real address space containing real addresses for which snooping device 1400 is responsible. Snooping device 1400 may optionally further include hash logic 1404 that performs a hash function on real addresses falling within the region(s) of real address space identified by BAR 1902 to further qualify whether or not the snooping device 1400 is responsible for the addresses. Finally, snooping device 1400 includes a number of snoopers 1406 a-1406 m that access resource 1410 (e.g., L2 cache array and directory 114 or system memory 132) in response to snooped requests specifying request addresses qualified by BAR 1402 and hash logic 1404; 
Durham, [0103]-[0104], The memory encryption engine 415 may include a slot value interpreter to read an integrity line slot value stored in the integrity line slot and a comparator (e.g., integrity verifier 444) to confirm a match between the integrity line slot value and the key domain selector of the data physical memory address for the decrypted data (e.g., data line)… a data retriever and/or alias manager may retrieve and compare with a request (e.g., request for data identified by a corresponding data line physical address) to ensure that a particular access control policy matches;
Durham teaches that the requests specify alias bits (e.g., a key domain selector, and/or valid integrity value), the alias bits correspond to Applicant’s {memory encryption key identification}, because based on the alias bits comparison, the memory encryption engine 415 determines whether the requests succeed or fail).
Regarding claim(s) 7 and 15, the combination of Wu, Guthrie and Durham further teaches wherein the one or more sockets are coupled to the persistent memory either with a peripheral component interface express (PCIe) bus or with a Compute Express Link (CXL) (Wu, [0020], the communication links between the CCI 140 and the memory controller 150, as well as between the memory controller 150 and the system memory 130, use a high performance, high clock frequency protocol; e.g., the Advanced eXtensible Interface (AXI) protocol. Upon the broadest reasonable interpretation, using a PCIe bus or Compute Express Link is a mere design choice among obvious possibilities).
Regarding claim(s) 21 and 23, the combination of Wu, Guthrie and Durham further teaches initiating the request specifying the opcode and the range on a core of a secondary socket; and sending, by a corresponding secondary CFE of the secondary socket, the request to the primary CFE (Wu, [0019], a processor or an application running on a processor determines to flush cache contents, the processor sends a request to the CM engine…The processor's request may indicate a range of physical addresses to be flushed from the caches; [0023], a request from an application that specifies a virtual address range for cache flushing is first translated to a physical address range. The processor 112 on which the application runs then sends a cache flushing request to a CM engine 148 specifying the physical address range; [0025], the CM engine 146a {primary CFE} may be a cache coherent interface master represented by a dotted box labeled 148a… engine 148b may be within a cluster 110; [0027]-[0028], the CM engine 148 receiving a cache flushing request from a processor specifying a physical address range. The CM engine 148 steps through the physical address range to generate cache flushing commands; Upon the broadest reasonable interpretation, when CM Engine 148b generate cache flushing commands is located within a cluster, the CM Engine 148b generating cache flushing commands is in the primary cluster {primary socket}; 
Guthrie, [0020], hpc_read command may take the following form: HPC Read AD Ln, Nn, Rn, G, Vg, such as hpc_read ‘010 1111’ ‘s000 0000’).  
Claims 20, 22 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al. (US 2018/0143903; hereinafter referred as Wu), in view of Guthrie et al. (US 2019/0042428; hereinafter Guthrie) and Durham et al. (US 2018/0046823; hereinafter Durham), further in view of Foong et al. (US 2014/0006659; hereinafter Foong).
Regarding claim(s) 20, the combination of Wu, Guthrie and Durham further teaches wherein the means for configuring the CFE comprises: 
a software-programmable control register, such as a memory-mapped model-specific register, to be written by software to configure the CFE either as the primary or as the secondary (Guthrie, [0061], programmably set (e.g., by appropriate setting of configuration register 123); [0031], a configuration register 123 including a plurality of mode bits utilized to configure processing unit 100; [0055], each processing unit 100 is tagged with a functional identifier indicating its function relative to the other processing units 100 participating in the operation. These functional identifiers include: (1) node master (NM), which designates the processing unit 100 that originates an operation of node-only (group) scope, and (2) node leaf (NL), which designates a processing unit 100 that is in the same processing node 202 as the node master and that is not the node (group) master);
Wu, Guthrie and Durham do not explicitly teach, in an analogous art of memory management, Foong teaches a software-accessible administrative interface comprising device comprising administrative registers to be written by software to configure (
[0011], memory-mapped I/O interconnect, including, but not limited to, Peripheral Component Interconnect Express (PCIe). PCIe BAR mapping involves mapping a PCIe device into the memory-mapped address space (or other I/O address space) of the computer system. This mapping enables the computer system to address PCIe devices. Drivers or an operating system can program the Base Address Registers; [0019], Software is typically used to program a given PCIe device or PCIe function. This involves using a driver (BAR driver) to program a value in a given register, after such programming an I/O device can perform according to registered values; 
Abs., driver-assisted BAR mapping that virtualize PCI functions, but without virtualizing the storage media itself. Such techniques make use of unused BARs (Base Address Registers) of a master (Operating system-facing) device to gain access to other PCIe logical instances, while still exposing only a single PCIe function (connection or channel) to system software. This technique provides a new concept of logical PCIe device instances through BAR mapping by making use of unused BARs to extend access to any number of PCIe instances or memory-mapped I/O devices behind a master device such that only a single PCIe function is exposed to system software).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention was made, with the teachings of Wu, Guthrie, Durham, and Foong before them, to improve Wu, Guthrie and Durham’s programmable configuration register to designate primary and secondary devices with Foong’s software programmable base address registers configured via memory-mapped I/O interconnect to make use of unused BARs (Base Address Registers) of a master (Operating system-facing) device to gain access to other PCIe logical instances, while still exposing only a single PCIe function (connection or channel) to system software for the benefits of virtualize PCI functions, but without virtualizing the storage media itself (Foong, [0009], virtualizing PCI functions, but without virtualizing the storage media itself). 
Thus, the combination of Wu, Guthrie, Durham, and Foong teaches a software-accessible administrative interface comprising device comprising administrative registers to be written by software to configure the CFE either as the primary or as the secondary; 
The combination of Wu, Guthrie, Durham, and Foong further teaches a hardware control pin on a die within each of the plurality of interconnected sockets, one of the control pins to be asserted to configure an associated CFE as a primary CFE (Guthrie, [0031], interconnect logic 120 includes a configuration register 123 including a plurality of mode bits utilized to configure processing unit 100; [0055], each processing unit 100 is tagged with a functional identifier indicating its function relative to the other processing units 100 participating in the operation; Foong, [0019], using a driver (BAR driver) to program a value in a given register, after such programming an I/O device can perform according to registered values. Programming a register involves knowing which register to program on a given device); and 
a mapping of a predetermined primary system physical address, each CFE to check whether it is mapped to the predetermined primary system physical address, and, if so, to serve as the primary CFE (Foong, [0009], logical PCIe device instances through BAR mapping by making use of unused BARs to extend access to any number of PCIe instances behind a master device such that only a single PCIe function is exposed to system software. Embodiments can thus extend access to one or more additional storage devices through one level of BAR indirection. Embodiments can use a device-aware driver that maps or offsets data storage locations to an appropriate address so as to gain access to specific devices within a multi-device volume. Accordingly, this driver can “pre-map” a relationship between logical block addressing (LBA) and Memory-mapped input/output (MMIO) address space to gain access to specific devices, with routing decided typically once and early in the host; [0027])
Regarding claim(s) 22 and 24, Wu, Guthrie and Durham do not explicitly teach, in an analogous art of memory management, Foong teaches wherein the primary CFE is exposed to software and any secondary CFE is not exposed to software ([0026], Each PCIe device (the master and slave) has respective PCIe cores 315 and 325. In this configuration, when PCIe core 315 is enabled, PCIe core 325 can be disabled so that the host sees only one PCIe device. PCIe core 315 is host facing and can implement PCIe semantics, can expose its configuration space 314 to the computer system 300, and can respond to requests to match its address space as determined by its BARs).  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention was made, with the teachings of Wu, Guthrie, Durham, and Foong before them, to improve Wu and Guthrie and Durham’s programmable configuration register to designate primary and secondary devices with Foong’s software programmable base address registers configured via memory-mapped I/O interconnect to make use of unused BARs (Base Address Registers) of a master (Operating system-facing) device to gain access to other PCIe logical instances, while still exposing only a single PCIe function (connection or channel) to system software for the benefits of improved management efficiency (Foong, [0016], While operating systems are configured to interface with each PCIe device, it is generally more advantageous to present the group of SSD devices as a single volume to the operating system and user. Also, having the operating system handle management of multiple SSDs can create a processing burden that hinders the CPU).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACY C CHAN whose telephone number is (571)272-9992.  The examiner can normally be reached on Monday - Friday 10 AM to 6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TIM VO can be reached on (571)272-3642.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TRACY C CHAN/            Primary Examiner, Art Unit 2138